                                 Case 8:19-bk-11243-CPM                       Doc 13        Filed 01/02/20         Page 1 of 2


 Fill in this information to identify your case:

 Debtor 1                  Michael Shawn Taylor
                           First Name                       Middle Name              Last Name

 Debtor 2                  Tammy Jo Taylor
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number            8:19-bk-11243
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally Financial                                       Surrender the property.                         No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a            Yes
    Description of        Kia Forte                                         Reaffirmation Agreement.
    property              Co-signed with daughter Haley                     Retain the property and [explain]:
    securing debt:        Gallagher. Daughter will
                          continue to make the car
                          payments.


    Creditor's         Capital One Auto Finance                             Surrender the property.                         No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a            Yes
    Description of        2017 Hyundai Elantra                              Reaffirmation Agreement.
    property              Co-signed with daughter                           Retain the property and [explain]:
    securing debt:        Chelsea Taylor - Daughter will
                          continue to make the monthly
                          payments.


    Creditor's         Loancare Servicing Center                            Surrender the property.                         No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case 8:19-bk-11243-CPM                        Doc 13        Filed 01/02/20           Page 2 of 2


 Debtor 1      Michael Shawn Taylor
 Debtor 2      Tammy Jo Taylor                                                                        Case number (if known)    8:19-bk-11243

     name:                                                                   Retain the property and redeem it.                         Yes

                                                                            Retain the property and enter into a
     Description of     17811 East Rd Hudson, FL                            Reaffirmation Agreement.
     property           34667 Pasco County                                  Retain the property and [explain]:
     securing debt:                                                       Continue making monthly payments


     Creditor's    Pasco County Community                                   Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     17811 East Rd Hudson, FL                            Reaffirmation Agreement.
     property           34667 Pasco County                                  Retain the property and [explain]:
     securing debt:                                                       Payments will begin on July 1, 2022

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               American Honda Finance                                                                              No

                                                                                                                                  Yes

 Description of leased        Acct# 430386638, Opened 05/19, Lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Shawn Taylor                                                     X /s/ Tammy Jo Taylor
       Michael Shawn Taylor                                                             Tammy Jo Taylor
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        January 2, 2020                                                  Date     January 2, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
